                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD WILLIAMS, JR.,                               :
              Petitioner,                           :
                                                    :
             v.                                     :       Civ. No. 19-1386
                                                    :
MICHAEL D. OVERMYER, et al.,                        :
               Respondents.                         :

                                              ORDER

        Former Magistrate Judge Linda K. Caracappa has issued a Report and Recommendation

advising that I deny Petitioner Donald Williams Jr.’s Petition for a Writ of Habeas Corpus. (Doc.

No. 19.) Williams has not objected to Judge Caracappa’s R&R, even though I have granted him

multiple extensions. (Doc. Nos. 21, 23.) After carefully reviewing Judge Caracappa’s thorough

opinion, I conclude that her analysis is plainly correct. See Fed. R. Civ. P. 72(b) advisory

committee’s note to the 1983 amendment (“When no timely objection is filed, [I] need only satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.”); see also Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987).

        AND NOW, this 25th day of May, 2021, upon consideration of the Petition for a Writ of

Habeas Corpus (Doc. Nos. 1, 5, 18), Respondents’ Opposition (Doc. No. 8), and the Report and

Recommendation (Doc. No. 19), to which no objection has been filed, it is hereby ORDERED

that:

        1.        The Report and Recommendation (Doc. No. 19) is APPROVED and ADOPTED;

        2.        The Petition for a Writ of Habeas Corpus is DENIED with prejudice;

        3.        I will not conduct an evidentiary hearing because the record conclusively shows

that Williams is not entitled to relief. See United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008);

        4.        There are no grounds to issue a certificate of appealability; and
5.   The Clerk of Court shall CLOSE this case.


                                                 AND IT IS SO ORDERED.

                                                 /s/ Paul S. Diamond

                                                 Paul S. Diamond, J.
